DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 9/1/2022.  This action is made FINAL.

Claims 1-20 are pending and they are presented for examinations.

Response to Arguments

Applicant's arguments filed regarding claim 1 (page 8), “As discussed, and agreed to, during the interview, the Applicant submits that the cited refences fail to disclose or suggest the features recited in the independent claims.”  
The examiner would like to point out to after careful review of the instant application and the Watkin reference (prior art).  The examiner has found that Watkin reference discloses the amended portion of the limitation as shown below.
The examiner has contacted the attorney of record on 10/4/2022 to discuss this in more detail and expedite prosecution.  However, the examiner was unsuccessful in reaching the attorney.
The examiner will be more than happy to discuss the application to expedite the prosecution.


	Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins et al. (Pub 20060206904) (hereafter Watkins) in view of Vajravel et al. (Pub 20200053084) (hereafter Vajravel).

As per claim 1, Watkins teaches:
A computer device, comprising: 
a memory; 
at least one processor; ([Paragraph 9], For example, a single host machine with four processors and one gigabyte of random access memory (RAM) could be divided evenly into four virtual machines, each of which is given one processor and 256 megabytes of RAM. Other resource allocation divisions are possible.)
a host device in communication with the memory and the at least one processor, wherein the host device hosts a guest device operable to: 
receive, from the host device, a notification with information for at least one device in communication with the host device;
use the information for the at least one device to generate a proxy device in the guest device, wherein the proxy device is a duplicative device that mirrors the at least one device; and 
([Paragraph 16], A first operating system, e.g., a host, can take ownership of a device. The host can project the presence of a synthetic device, referred to here as a proxy driver or virtual device proxy (VDP), into a second operating system, e.g., a guest. The VDP provides a set of device functions corresponding to the particular device class, which may be independent of the actual functions of the same class of physical devices in the host. Interactions with the VDP in the second operating system are forwarded to a Virtual Service Provider (VSP) in the first operating system.  [Paragraph 11], Like the host computer system, the guest computer system can control, communicate with, and receive commands from hardware devices that are electronically coupled to the host system. Representing device functionality inside virtual machines is often accomplished by emulating a hardware device in software. Host-side emulation maps the features of emulated devices in a guest onto features supported by the physical devices in a host.  [Paragraph 20], FIG. 3 illustrates two operating systems arranged so that the host 300 can manage device 341 access on behalf of the guest 350. A VDP 355 represents a set of functions to the guest 350. On receiving device function requests from the VDP, the VSP 310 can maintain a device state on behalf of the guest 350, as well as manage the performance of the requested functions through the HAL / HEL layer 321 as necessary.  [Paragraph 75], In this regard, a VSP projects a proxy driver with a set of device functions to a guest 800. Referring to FIG. 5, first operating system 500 at time t=1 contains VSP 510, which projects VDP 553 to guest 550 over IPC 575. The VDP 553 becomes available for guest 550 to operate using its device drivers, as represented by 551 and 552.  [Paragraph 51], The host 300 can, in some embodiments, project a proxy driver 356 into the guest 350 by exposing the proxy driver, e.g., 356, across an IPC 375 interface. The proxy driver 356 represents a set of device functions for a particular device class. The represented functions can be independent of the functions of the same class of physical devices in the host 300. For example, if device 342 is a graphics card, the proxy driver 356 can represent a set of graphics functions, e.g., a &lt;display burning fire&gt; function, a &lt;display billowing smoke&gt; function, a &lt;display running water&gt; function, a &lt;display a triangle&gt; function, and a &lt;set color of triangle&gt; function. In some embodiments, these functions may be represented to the guest 350 even though a corresponding physical device 342 does not actually directly support them. Conversely, the device 342 may directly support additional functions beyond those represented to the guest 350.)
load a redirection driver for the proxy device to communicate with the host device in response to determining that the proxy device supports input/output redirection. ([Paragraph 16], Since the VDP directly reflects the functions projected by the VSP, no update to the VDP is required when the functions available from a device are extended. A uniform and robust set of functions may be made available in the second operating system regardless of hardware changes in the first operating system, migration to a new host, or use of the device by other competing operating systems. [Paragraph 20], FIG. 3 illustrates two operating systems arranged so that the host 300 can manage device 341 access on behalf of the guest 350. A VDP 355 represents a set of functions to the guest 350. On receiving device function requests from the VDP, the VSP 310 can maintain a device state on behalf of the guest 350, as well as manage the performance of the requested functions through the HAL / HEL layer 321 as necessary.  [Paragraph 75], In this regard, a VSP projects a proxy driver with a set of device functions to a guest 800. Referring to FIG. 5, first operating system 500 at time t=1 contains VSP 510, which projects VDP 553 to guest 550 over IPC 575. The VDP 553 becomes available for guest 550 to operate using its device drivers, as represented by 551 and 552.  [Paragraph 56], A first function provided by the VSP 310 can be the projection of the VDP 356 into guest 350. A determination of what device functions to project in the VDP 356 can be made in the VSP 310. This determination can be made based on the actual capabilities of a device 342, as well as any device functions that can be emulated in software by the HEL 322. For example, if a graphics card 342 can directly carry out the drawing of a triangle and coloring of a triangle, then these functions are good candidates for VSP 310 to include in the set of functions projected to the guest 350.)
	Watkins teaches determining capabilities/functions of devices that can be emulated via proxy device/driver and forwarding/reflecting/redirecting.
	However, Watkins does not explicitly disclose capabilities/functions is input/output redirection.
	Vajravel teaches input/output redirection. ([Paragraph 70], Method 800 can be implemented by agent 250 on server 104 or any other computing device capable of implementing USB redirection in a VDI environment.  [Paragraph 67], agent 250 will instruct virtual USB bus driver 260 to resume the I/O that targets the authentication device. Because the software representation of the authentication device (e.g., authentication device driver stack 580) was never actually removed from server 104, redirection can be resumed on the server side as if the authentication device had never been returned to client 102.)
	It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Watkins wherein a proxy device which mirrors a device in a guest device and redirection driver is loaded based on determining capability/functionality of a device, into teachings of Vajravel wherein input/output redirection capability is determined, because this would enhance the teachings of Watkins wherein by determining capabilities/functionalities of the device, an appropriated redirection driver can be loaded to ensure capabilities/functionalities requested/required are present/supported by the redirection driver, thus functionalities offered can be emulated based on features.


As per claim 2, rejection of claim 1 is incorporated:
Watkins teaches wherein the guest device is further operable to: apply one or more rules for determining whether to create the proxy device; and 
generate the proxy device in response to determining to create the proxy device. ([Paragraph 20], FIG. 3 illustrates two operating systems arranged so that the host 300 can manage device 341 access on behalf of the guest 350. A VDP 355 represents a set of functions to the guest 350. On receiving device function requests from the VDP, the VSP 310 can maintain a device state on behalf of the guest 350, as well as manage the performance of the requested functions through the HAL / HEL layer 321 as necessary.  [Paragraph 75], In this regard, a VSP projects a proxy driver with a set of device functions to a guest 800. Referring to FIG. 5, first operating system 500 at time t=1 contains VSP 510, which projects VDP 553 to guest 550 over IPC 575. The VDP 553 becomes available for guest 550 to operate using its device drivers, as represented by 551 and 552.  [Paragraph 56], A first function provided by the VSP 310 can be the projection of the VDP 356 into guest 350. A determination of what device functions to project in the VDP 356 can be made in the VSP 310. This determination can be made based on the actual capabilities of a device 342, as well as any device functions that can be emulated in software by the HEL 322. For example, if a graphics card 342 can directly carry out the drawing of a triangle and coloring of a triangle, then these functions are good candidates for VSP 310 to include in the set of functions projected to the guest 350.)

As per claim 3, rejection of claim 1 is incorporated:
Watkins teaches wherein in the information includes metadata. ([Paragraph 11], Representing device functionality inside virtual machines is often accomplished by emulating a hardware device in software. Host-side emulation maps the features of emulated devices in a guest onto features supported by the physical devices in a host.)
Vajravel also teaches ([Paragraph 10], The device information may include features, characteristics and other information specific to device 240 such as a device descriptor (e.g., product ID, vendor ID and/or other information), a configuration descriptor, an interface descriptor, an endpoint descriptor and/or a string descriptor. Bus driver 230 may communicate with device 240 through a computer bus or other wired or wireless communications interface.)

As per claim 4, rejection of claim 1 is incorporated:
Watkins teaches wherein the notification is received in response to the host device applying at least one rule for determining whether to project the at least one device in the guest device. ([Paragraph 16], In consideration of the above-identified shortcomings of the art, the present invention provides systems and methods for supporting device access from multiple operating systems. A first operating system, e.g., a host, can take ownership of a device. The host can project the presence of a synthetic device, referred to here as a proxy driver or virtual device proxy (VDP), into a second operating system, e.g., a guest. The VDP provides a set of device functions corresponding to the particular device class, which may be independent of the actual functions of the same class of physical devices in the host. Interactions with the VDP in the second operating system are forwarded to a Virtual Service Provider (VSP) in the first operating system. The VSP maps a set of device class functions onto physical devices through a hardware abstraction and emulation layer. Functions supported by a physical device can be mapped as directly as possible through the hardware abstraction layer (HAL). Functions not supported by a physical device can be implemented through the hardware emulation layer (HEL).  [Paragraph 56], A first function provided by the VSP 310 can be the projection of the VDP 356 into guest 350. A determination of what device functions to project in the VDP 356 can be made in the VSP 310. This determination can be made based on the actual capabilities of a device 342, as well as any device functions that can be emulated in software by the HEL 322. For example, if a graphics card 342 can directly carry out the drawing of a triangle and coloring of a triangle, then these functions are good candidates for VSP 310 to include in the set of functions projected to the guest 350.)

As per claim 5, rejection of claim 4 is incorporated:
Watkins teaches wherein the at least one rule includes one or more of identifying supported device types, identifying supported device classes, identifying whether devices opted in to projection into the guest device, identifying whether devices opted out of projection into the guest device, providing a list of devices to project into the guest device, or providing a list of devices to prevent projection into the guest device. ([Paragraph 16], In consideration of the above-identified shortcomings of the art, the present invention provides systems and methods for supporting device access from multiple operating systems. A first operating system, e.g., a host, can take ownership of a device. The host can project the presence of a synthetic device, referred to here as a proxy driver or virtual device proxy (VDP), into a second operating system, e.g., a guest. The VDP provides a set of device functions corresponding to the particular device class, which may be independent of the actual functions of the same class of physical devices in the host. Interactions with the VDP in the second operating system are forwarded to a Virtual Service Provider (VSP) in the first operating system. The VSP maps a set of device class functions onto physical devices through a hardware abstraction and emulation layer. Functions supported by a physical device can be mapped as directly as possible through the hardware abstraction layer (HAL). Functions not supported by a physical device can be implemented through the hardware emulation layer (HEL).  [Paragraph 51], The proxy driver 356 represents a set of device functions for a particular device class. The represented functions can be independent of the functions of the same class of physical devices in the host 300. For example, if device 342 is a graphics card, the proxy driver 356 can represent a set of graphics functions, e.g., a <display burning fire> function, a <display billowing smoke> function, a <display running water> function, a <display a triangle> function, and a <set color of triangle> function. In some embodiments, these functions may be represented to the guest 350 even though a corresponding physical device 342 does not actually directly support them. Conversely, the device 342 may directly support additional functions beyond those represented to the guest 350. [Paragraph 56], A first function provided by the VSP 310 can be the projection of the VDP 356 into guest 350. A determination of what device functions to project in the VDP 356 can be made in the VSP 310. This determination can be made based on the actual capabilities of a device 342, as well as any device functions that can be emulated in software by the HEL 322. For example, if a graphics card 342 can directly carry out the drawing of a triangle and coloring of a triangle, then these functions are good candidates for VSP 310 to include in the set of functions projected to the guest 350.)

As per claim 6, rejection of claim 1 is incorporated:
Watkins teaches wherein the guest device is further operable to: 
identify the proxy device to use for an input/output request associated with an application running on the guest device; 
use the redirection driver to send the input/output request to the host device; and 
receive an input/output response from the host device in response to the at least one device performing one or more operations for the input/output request. ([Paragraph 52], The functions represented by a proxy driver 355, 356 can be accessed by the guest 350 according to standard device access methods. That is, a plurality of software layers may cooperate to reduce high-level instructions from guest 350 and guest applications down to actual electronic signals that are intended to operate a particular device. Unbeknownst to guest 350 and guest processes 351, the "device" that is operated by its device drivers, 352 and 354, is actually a proxy driver 355 or 356.  [Paragraph 16], Interactions with the VDP in the second operating system are forwarded to a Virtual Service Provider (VSP) in the first operating system. The VSP maps a set of device class functions onto physical devices through a hardware abstraction and emulation layer. Functions supported by a physical device can be mapped as directly as possible through the hardware abstraction layer (HAL). Functions not supported by a physical device can be implemented through the hardware emulation layer (HEL). The range of device functions is easily extended to include new functions by extending the HEL. Since the VDP directly reflects the functions projected by the VSP, no update to the VDP is required when the functions available from a device are extended.  [Paragraph 5], Software, such as a second operating system, that is designed for the other system hardware configuration can then execute via the emulator program. Such an operating system is referred to as a guest operating system. Thus, the host will execute an application that will cause one or more host instructions to be called in response to a given guest instruction.  [Paragraph 48], Such drivers may ultimately respond to instructions generated by processes 351 running in guest 350. A VSP 310 may maintain multiple device states 311,312, one for each VDP 355,356 that is projected to the guest 350. The VSP 310 may communicate with an appropriate HAL/HEL layer 321, 322, which may vary for each device 341, 342. Finally, a plurality of device stacks, including drivers 331, 332, may exist on the host 300 for distilling device instructions into device operations. Hardware 345 is illustrated in host 300 to demonstrate that the host 300 will typically have primary control of a computer's hardware resources, such as the processor, memory, devices 341 and 242, display, and so forth.  [Paragraph 54], Function requests received by proxy drivers 355, 356 may be delivered to a Virtual Service Provider (VSP) 310. A VSP 310 comprises software for managing the operations of one or more devices 341, 342. In one embodiment, a VSP 310 can execute on a host 300 that is said to have "ownership" of one or more devices 311, 312. Ownership simply means that host 300 can control the operations of devices 341, 342 without being subject to the intervention of other independent operating systems. In other embodiments, however, there may in fact be additional operating systems between "host" 300 and devices 341, 342. A multi-tiered solution might be envisioned in which the "devices" 341, 342 are actually proxy drivers that relay function requests to yet another operating system. For the purposes of this description, however, host 300 can directly control physical devices 341, 342 through the host's 300 drivers 331, 332.  [Paragraph 56], A first function provided by the VSP 310 can be the projection of the VDP 356 into guest 350. A determination of what device functions to project in the VDP 356 can be made in the VSP 310. This determination can be made based on the actual capabilities of a device 342, as well as any device functions that can be emulated in software by the HEL 322. For example, if a graphics card 342 can directly carry out the drawing of a triangle and coloring of a triangle, then these functions are good candidates for VSP 310 to include in the set of functions projected to the guest 350.)

As per claim 7, rejection of claim 6 is incorporated:
Watkins teaches wherein the host device is further operable to: 
receive the input/output request from the redirection driver; 
open a handle to a driver associated with the at least one device corresponding to the proxy device; and 
send the input/output request to the driver for the at least one device to perform one or more operations for the input/output request and generate the input/output response. ([Paragraph 52], The functions represented by a proxy driver 355, 356 can be accessed by the guest 350 according to standard device access methods. That is, a plurality of software layers may cooperate to reduce high-level instructions from guest 350 and guest applications down to actual electronic signals that are intended to operate a particular device. Unbeknownst to guest 350 and guest processes 351, the "device" that is operated by its device drivers, 352 and 354, is actually a proxy driver 355 or 356.  [Paragraph 16], Interactions with the VDP in the second operating system are forwarded to a Virtual Service Provider (VSP) in the first operating system. The VSP maps a set of device class functions onto physical devices through a hardware abstraction and emulation layer. Functions supported by a physical device can be mapped as directly as possible through the hardware abstraction layer (HAL). Functions not supported by a physical device can be implemented through the hardware emulation layer (HEL). The range of device functions is easily extended to include new functions by extending the HEL. Since the VDP directly reflects the functions projected by the VSP, no update to the VDP is required when the functions available from a device are extended.  [Paragraph 5], Software, such as a second operating system, that is designed for the other system hardware configuration can then execute via the emulator program. Such an operating system is referred to as a guest operating system. Thus, the host will execute an application that will cause one or more host instructions to be called in response to a given guest instruction.  [Paragraph 48], Such drivers may ultimately respond to instructions generated by processes 351 running in guest 350. A VSP 310 may maintain multiple device states 311,312, one for each VDP 355,356 that is projected to the guest 350. The VSP 310 may communicate with an appropriate HAL/HEL layer 321, 322, which may vary for each device 341, 342. Finally, a plurality of device stacks, including drivers 331, 332, may exist on the host 300 for distilling device instructions into device operations. Hardware 345 is illustrated in host 300 to demonstrate that the host 300 will typically have primary control of a computer's hardware resources, such as the processor, memory, devices 341 and 242, display, and so forth.  [Paragraph 54], Function requests received by proxy drivers 355, 356 may be delivered to a Virtual Service Provider (VSP) 310. A VSP 310 comprises software for managing the operations of one or more devices 341, 342. In one embodiment, a VSP 310 can execute on a host 300 that is said to have "ownership" of one or more devices 311, 312. Ownership simply means that host 300 can control the operations of devices 341, 342 without being subject to the intervention of other independent operating systems. In other embodiments, however, there may in fact be additional operating systems between "host" 300 and devices 341, 342. A multi-tiered solution might be envisioned in which the "devices" 341, 342 are actually proxy drivers that relay function requests to yet another operating system. For the purposes of this description, however, host 300 can directly control physical devices 341, 342 through the host's 300 drivers 331, 332.  [Paragraph 56], A first function provided by the VSP 310 can be the projection of the VDP 356 into guest 350. A determination of what device functions to project in the VDP 356 can be made in the VSP 310. This determination can be made based on the actual capabilities of a device 342, as well as any device functions that can be emulated in software by the HEL 322. For example, if a graphics card 342 can directly carry out the drawing of a triangle and coloring of a triangle, then these functions are good candidates for VSP 310 to include in the set of functions projected to the guest 350.  [Paragraph 39], FIG. 1 illustrates remote application programs 185 as residing on memory device 181. It will be appreciated that the network connections shown are exemplary and other means of establishing a communications link between the computers may be used.)
Vajravel also teaches ([Paragraph 52], Smart card proxy 402 will then invoke the API call causing resource manager 170c to believe that the call has originated within session 0. Resource manager 170c will perform its processing to cause the proper communications to be delivered to smart card driver stack 380 (e.g., causing suitable IRPs/URBs to be routed down to smart card driver stack 380). After passing through smart card driver stack 380, virtual USB bus driver 260 will receive the communications and can route them to proxy 210 via agent 250. Proxy 210 can then deliver the communications to the smart card reader and/or smart card connected to the client. Any response generated by the smart card reader and/or smart card will then be routed back in a reverse manner.)

As per claim 8, rejection of claim 7 is incorporated:
Watkins teaches wherein the host device is further operable to: 
perform an access control verifying access to the at least one device from the guest device;
send the input/output request to the driver in response to determining the guest device has access to the at least one device; and 
block the input/output request to the driver in response to determining the guest device is unable to access the at least one device. ([Paragraph 20], FIG. 3 illustrates two operating systems arranged so that the host 300 can manage device 341 access on behalf of the guest 350. A VDP 355 represents a set of functions to the guest 350. On receiving device function requests from the VDP, the VSP 310 can maintain a device state on behalf of the guest 350, as well as manage the performance of the requested functions through the HAL / HEL layer 321 as necessary.  [Paragraph 45], The interaction between operating systems 231 and 232 may be monitored by a security monitor. A security monitor is typically a component external to operating systems 231 and 232 which provides some security services that may be used to protect operating system 232 from operating system 231. For example, a security monitor may control access to certain hardware, may manage the use of memory (to give operating system 232 exclusive use of some portions of memory), or may facilitate the communication of data from operating system 231 to operating system 232 in a secure way.  [Paragraph 47], FIG. 3 illustrates two operating systems 300, 350 arranged so that the host 300 can manage device 341, 342 access on behalf of the guest 350. In accordance with the techniques provided here, instead of emulating an actual device, e.g., 342, in software, the host 300 projects the presence of a synthetic device in the guest 350 via a proxy driver, e.g., 356. Proxy drivers 355, 356 may be referred to alternately as virtual device proxies (VDPs). To a guest 350, a VDP 356 may appear to be a physical device. However, the device function requests are mapped to to VSP 310, rather than mapping such requests to emulated hardware. )
Vajrave also teaches block the input/output request to the driver in response to determining the guest device is unable to access the at least one device. ([Paragraph 32], For example, as part of establishing a remote session, a user may connect a smart card to a client device to establish his or her identity and also provide a PIN or other input to verify this identity. The client-side components will then send this authentication input to the server, and, if the authentication input is validated, the server will establish the remote session. Accordingly, it is necessary for the authentication device to initially be connected locally to the client device to allow the client device to obtain the authentication information for establishing the remote session. After the remote session is established, the authentication device can then be redirected to the server to allow applications executing within the remote session to access the redirected authentication device.)

As per claim 9, rejection of claim 7 is incorporated:
Watkins teaches wherein the host device is further operable to: provide a host application running on the host device access to the at least one device in response to receiving a request from the host application to use the at least one device. ([Paragraph 56], A first function provided by the VSP 310 can be the projection of the VDP 356 into guest 350. A determination of what device functions to project in the VDP 356 can be made in the VSP 310. This determination can be made based on the actual capabilities of a device 342, as well as any device functions that can be emulated in software by the HEL 322. For example, if a graphics card 342 can directly carry out the drawing of a triangle and coloring of a triangle, then these functions are good candidates for VSP 310 to include in the set of functions projected to the guest 350.  [Paragraph 39], FIG. 1 illustrates remote application programs 185 as residing on memory device 181. It will be appreciated that the network connections shown are exemplary and other means of establishing a communications link between the computers may be used. [Paragraph 5], Software, such as a second operating system, that is designed for the other system hardware configuration can then execute via the emulator program. Such an operating system is referred to as a guest operating system. Thus, the host will execute an application that will cause one or more host instructions to be called in response to a given guest instruction. [Paragraph 52], The functions represented by a proxy driver 355, 356 can be accessed by the guest 350 according to standard device access methods. That is, a plurality of software layers may cooperate to reduce high-level instructions from guest 350 and guest applications down to actual electronic signals that are intended to operate a particular device. Unbeknownst to guest 350 and guest processes 351, the "device" that is operated by its device drivers, 352 and 354, is actually a proxy driver 355 or 356.)

As per claim 10, rejection of claim 9 is incorporated:
Watkins teaches wherein the host device is further operable to coordinate between the host application and the application running on the guest device the access to the at least one device. ([Paragraph 56], A first function provided by the VSP 310 can be the projection of the VDP 356 into guest 350. A determination of what device functions to project in the VDP 356 can be made in the VSP 310. This determination can be made based on the actual capabilities of a device 342, as well as any device functions that can be emulated in software by the HEL 322. For example, if a graphics card 342 can directly carry out the drawing of a triangle and coloring of a triangle, then these functions are good candidates for VSP 310 to include in the set of functions projected to the guest 350.  [Paragraph 39], FIG. 1 illustrates remote application programs 185 as residing on memory device 181. It will be appreciated that the network connections shown are exemplary and other means of establishing a communications link between the computers may be used. [Paragraph 5], Software, such as a second operating system, that is designed for the other system hardware configuration can then execute via the emulator program. Such an operating system is referred to as a guest operating system. Thus, the host will execute an application that will cause one or more host instructions to be called in response to a given guest instruction. [Paragraph 52], The functions represented by a proxy driver 355, 356 can be accessed by the guest 350 according to standard device access methods. That is, a plurality of software layers may cooperate to reduce high-level instructions from guest 350 and guest applications down to actual electronic signals that are intended to operate a particular device. Unbeknownst to guest 350 and guest processes 351, the "device" that is operated by its device drivers, 352 and 354, is actually a proxy driver 355 or 356.)

As per claims 11-19, these are method claims corresponding to the device claims 1, 2 and 4-10.  Therefore, rejected based on similar rationale.

As per claim 20, this is a computer-readable medium claim corresponding to the device claim 1.  Therefore, rejected based on similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196